Pee Curiam.
The judgment of the Appellate Division is modified so as to vacate and set aside that part thereof which directs counsel for the defendants to restore to the Receiver the $1,000 paid and advanced to them out of the funds and assets of Local 853 under Paragraph 2 of the November 9, 1971 order of the trial court.
As so modified the judgment is affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division reported at 127 N. J. Super. 84 (1974).
For affirmance and modification ■—• Chief Justice Hughes and Justices Jacobs, Mountain, Sullivan, Pashman and Clifford—6.
For reversal — None.